ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Pacific Architects & Engineers, LLC           ) ASBCA No. 62784
                                              )
Under Contract Nos. W56HZV-17-C-0117          )
                    NNJ08JA02C                )

APPEARANCES FOR THE APPELLANT:                   Nicole J. Owren-Wiest, Esq.
                                                 Charles Baek, Esq.
                                                 Erin N. Rankin, Esq.
                                                  Crowell & Moring LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Arthur M. Taylor, Esq.
                                                  DCMA Chief Trial Attorney
                                                 Amelia R. Lister-Sobotkin, Esq.
                                                 Samuel W. Morris, Esq.
                                                 Adrianne L. Goins, Esq.
                                                  Trial Attorneys
                                                  Defense Contract Management Agency
                                                  Chantilly, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 13, 2022



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62784, Appeal of Pacific Architects
& Engineers, LLC, rendered in conformance with the Board’s Charter.

      Dated: April 14, 2022



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2